                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


KEITH CORNELL MCKINNEY,

                             Movant,

v.                                                  CIVIL ACTION NO. 3:16-5598
                                                    Criminal Action No. 3:14-00255-01
UNITED STATES OF AMERICA,

                             Respondent.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Defendant’s Motion to Vacate, Set Aside, or Correct

Sentence (ECF No. 47) and the proposed amendment/supplements thereto (ECF Nos. 50-55), and

dismiss this civil action from the docket of the Court. Neither party has filed objections to the

Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and DENIES Defendant’s Motion to Vacate, Set Aside, or Correct

Sentence (ECF No. 47) and the proposed amendment/supplements thereto (ECF Nos. 50-55), and

DISMISSES this civil action from the docket of the Court, consistent with the findings and

recommendations.
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      July 18, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
